Case 6:20-cv-00956-ACC-EJK Document 1 Filed 06/02/20 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
JULIA AGAR,
Plaintiff,
VS. CASE NO.:
TARGET CORPORATION, a Foreign
Corporation,
Defendant.

DEFENDANT, TARGET CORPORATION'S, NOTICE OF REMOVAL

To: The Judges of the United States District Court
for the Middle District of Florida
Orlando Division
U.S. Courthouse
401 West Central Boulevard
Suite 1200
Orlando, Florida 32801-0120

Pursuant to the provisions of 28 U.S.C.A. §§ 1332, 1441 and 1446, Defendant,
TARGET CORPORATION, hereby removes to this Court the action filed against it in the
Circuit Court of the Ninth Judicial Circuit, in and for Orange County, Florida, and as grounds
for the removal of this action to the United States District Court for the Middle District of
Florida, Orlando Division, this Defendant states as follows:

1, There is presently pending in the Circuit Court of the Ninth Judicial Circuit, in
and for Orange County, Florida, the following styled action: Julia Agar, Plaintiff, vs. Target

Corporation, a Foreign Corporation, Defendant, bearing Case No.: 2020-CA-445-ON.

 
 

Case 6:20-cv-00956-ACC-EJK Document 1 Filed 06/02/20 Page 2 of 6 PagelD 2

2. That on or about May 4, 2020, the Plaintiff, Julia Agar, filed a Complaint for
Damages and Demand for Jury Trial in the Circuit Court of the Ninth Judicial Circuit, in and
for Orange County, Florida, a copy of which is attached hereto as Exhibit 1. Defendant,
Target Corporation’s, Answer to Plaintiff's Complaint and Demand for Jury Trial is attached
hereto as Exhibit 2. The Orange County Clerk of Court’s Docket for Case No, 2020-CA-
004673-O is attached hereto as Exhibit 3. All Other State Court documents are attached
hereto as Composite Exhibit 4. The Civil Cover Sheet is attached hereto as Exhibit 5. Said
documents are attached to this Notice as required by U.S.C. §1446(a).

3. The Complaint was served on Target Corporation on May 12, 2020. This
Removal is being effected within thirty (30) days after service of the Complaint. See 28
U.S.C. §1446(b). Defendant has not waived its right to remove.

4, That this Notice of Removal is founded upon diversity of citizenship
jurisdiction pursuant to 28 U.S.C.A., Section 1332 and 28 U.S.C.A. Section 1441, The
matter is between citizens of different states and the amount in controversy, excluding
interest and costs, exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000).

5. That at all times material hereto, the Plaintiff in the above-styled action is a
resident and citizen of the State of Florida residing in Orange County, Florida. Target is a
foreign corporation. For purposes of diversity, the single Defendant has its citizenship in
states other than the State of Florida. The Defendant, Target Corporation, is incorporated in
the State of Minnesota. The Defendant's, Target Corporation, principal place of business is
1000 Nicollet Mall, Minneapolis, Minnesota 55403. There is complete diversity of

citizenship between the Defendant and the Plaintiff.

 
 

 

Case 6:20-cv-00956-ACC-EJK Document 1 Filed 06/02/20 Page 3 of 6 PagelD 3

6. This case is properly removable under 28 U.S.C. §1441(a) since the Court has
subject matter jurisdiction under Section 1332(a)(1). The Complaint was served on Target
Corporation on May 12, 2020. The amount in controversy in the Complaint is not specified,
other than claiming “This is an action for damages which exceeds thirty thousand dollars
($30,000.00) exclusive of interest and costs, and otherwise within this Court’s jurisdictional
limits.“. The Plaintiffs Complaint also states “As a direct and proximate result of the
aforementioned negligence of the Defendant, TARGET CORPORATION, the Plaintiff,
JULIA AGAR, slipped on liquid or other similar substance and sustained severe, grievous
and permanent injuries, physical and mental pain and suffering, grief, anguish, inability to
lead a normal life, loss of earnings and impairment of earning capacity and/or permanent
aggravation of a pre-existing condition and further incurred hospital bills, medical bills, and
other bills as a result of said injuries; said injuries are either permanent or continuing in their
nature and the Plaintiff, JULIA AGAR, will suffer the losses in the future.”.

The Civil Cover Sheet filed by the Plaintiff and signed by the Plaintiff's present
counsel, Beatriz Tavarez, in State Court (attached hereto as Composite Exhibit 4) lists the
Amount of Claim as $120,000.

The Plaintiff served the Defendant with a $575,000.00 Demand Letter dated April 2,
2019 (see Exhibit 6 attached), which states “Julia Agar has suffered permanent injuries to her
left knee, back and left shoulder. After conservative therapy failed, Mrs. Agar sought care
and pain management due to her worsening pain and injuries. Mrs. Agar was recommended
to undergo lumbar steroid injection, left shoulder arthroscopy and L4-S1 decompression.”
The Plaintiff has produced $14,880.69 in past medical bills (see Exhibit 7 attached). In

regards to future medical care, the Plaintiff provided the Defendant a 6/27/2019 office note
3

 
 

 

Case 6:20-cv-00956-ACC-EJK Document 1 Filed 06/02/20 Page 4 of 6 PagelD 4

from Florida Spine & Orthopedics (see Exhibit 8 attached) stating as a result of the subject

8/23/2018 injury, Renato Vesga’s, M.D. treatment plan includes:

1, Left shoulder surgery consisting of an arthroscopy with debridement.
2. Lumbar surgery consisting of a lumbar posterior disc decompression at L4-S1.
3. Left knee surgery consisting of a left total knee revision.

The cost of these three surgeries clearly exceeds $75,000 for the surgeon’s fees,
surgery center fee and follow-up care. Additionally, United States District Judge Roy B.
Dalton, Jr. recently noted in a 5/21/2020 Order denying the Plaintiff's Motion to Remand in
the case of Donna Justice v. Government Employees Insurance Company, Case No: 6:20-
cv-621-Orl-37GJK (see Exhibit 9 attached):

“The Court has extensive experience from which to ascertain that a multi-level disc

herniation in a clear liability automobile accident case (if proven) seeks damages in

excess of $75,000. Courts have relied on demand letters and other allegations by

Plaintiff to find the amount in controversy requirement is met. See, e.g., Lucas v.

USAA Cas. Ins. Co., 716 F. App’x 866, 867 n.1 (11th Cir. 2017). And Defendant has

shown Plaintiff could get a judgment of over $75,000 with these types of injuries.

(See Doc. 21-4.) Based on the Court’s judicial experience and common sense, the

Court finds Defendant satisfied its burden. See Roe v. Michelin N. Am., Inc., 613
F.3d 1058, 1062 (11th Cir. 2010)”.

Accordingly, the damages sought by Plaintiff are clearly in excess of the $75,000.00
jurisdictional requirement of this Court, and to the best of this Defendant’s knowledge, the
requisite jurisdictional amount, as provided by 28 U.S.C.A. Section 1441, et seq., and 28
U.S.C.A. 1332, has been met.

7. That venue properly rests with the Middle District of the United States District
Court, Orlando Division because this action is being removed from the Circuit Court, Ninth

Judicial Circuit, in and for Orange County, Florida.

 
Case 6:20-cv-00956-ACC-EJK Document 1 Filed 06/02/20 Page 5 of 6 PagelD 5

8. This Defendant has filed with the Clerk of Circuit Court, Ninth Judicial
Circuit, in and for Orange County, Florida, a true and correct copy of this Notice of Removal
pursuant to 28 U.S.C.A. 1446(e). See Exhibit 10 attached.

9. That the undersigned attorney is authorized by Defendant, Target Corporation,
to file this Notice of Removal.

10. That the undersigned attorney is licensed in the State of Florida and is
authorized to practice in the United States District Court, Middle District of Florida.

WHEREFORE, Defendant, Target Corporation, respectfully requests that this Court
assume jurisdiction of this action pursuant to 28 U.S.C.A. §§1332 and 1441.

Dated this 2nd day of June, 2020.

Respectfully subnjitted,

C (Kk

JAMES A. COLEMAN, ESQUIRE

James A. Coleman, P.A.

Florida Bar No.: 0434711

612 East Colonial Drive, Suite 250

Orlando, Florida 32803

Telephone: (407) 219-5799

Facsimile: (407) 219-5788

Trial Counsel for Defendant,

Target Corporation

Emails: jcoleman@rclawpa.com
rcunningham@rclawpa.com
dthompson@rclawpa.com

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on June 2, 2020, I presented the foregoing to the Clerk of the

Court for filing and uploading to the CM/ECF system, which will send a notice of electronic
Case 6:20-cv-00956-ACC-EJK Document 1 Filed 06/02/20 Page 6 of 6 PagelD 6

filing to the following: Beatriz Tavarez, Esquire, Tavarez Law, P.A., 230 E. Monument Ave,

Suite A5, Kissimmee, FL 34741.

KX

JAMES A. COLEMAN, ESQUIRE

James A. Coleman, P.A.

Florida Bar No.: 0434711

612 East Colonial Drive, Suite 250

Orlando, Florida 32803

Telephone: (407) 219-5799

Facsimile: (407) 219-5788

Trial Counsel for Defendant,

Target Corporation

Emails: jcoleman@rclawpa.com
rcunningham@rclawpa.com
dthompson@rclawpa.com

——

 
